NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDREW G. CLARK,                                No. 17-35247

                Plaintiff-Appellant,            D.C. No. 6:14-cv-01103-JR

 v.
                                                MEMORANDUM*
WELLS FARGO BANK, NA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Andrew G. Clark appeals pro se from the district court’s judgment

dismissing his action brought under 42 U.S.C. § 1983 and the Racketeer Influenced

and Corrupt Organizations Act, alleging constitutional and statutory violations

related to his arrest and prosecution for criminal stalking. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We affirm.

      In his opening brief, Clark failed to challenge the district court’s orders

dismissing his claims against defendants, and therefore Clark waived any challenge

to such orders. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)

(“[A]rguments not raised by a party in its opening brief are deemed waived.”);

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture

arguments for an appellant, and a bare assertion does not preserve a claim . . . .”).

      Clark’s motions for judicial notice (Docket Entry Nos. 13, 18, 50 and 54)

and motion to compel (Docket Entry No. 40) are denied.

      AFFIRMED.




                                           2                                    17-35247